Title: Peter H. Wendover to Thomas Jefferson, 30 January 1815
From: Wendover, Peter Hercules
To: Jefferson, Thomas


          Respected Sir  New York Jany January 30th 1815
          Permit me to apologize to you for what might by some be deemed an intrusion, while I venture to solicit your friendly reception of a small volume, the contents of which I recently heard from the pulpit, and which sentiments I consider of imp great importance to our beloved Country, particularly at this momentous Crisis—
          The author though an adopted Citizen, I esteem as one of the best friends of mankind; a zealous advocate for the Liberties of the United States; and a firm supporter of Republican Institutions—he is acknowledged to be a man of sound mind and great abilities—
          Should you disapprove of the liberty I have taken in troubling you with it, I only have to plead that nothing but the great esteem in which I hold the name, and virtues of a Jefferson could have prompted me to it—
          With my best wishes for your personal Health, and Happiness, I have the Honor to be Sir your very Humb ServtPr H: Wendover
        